EXHIBIT 10.34

 

January 26, 2004

Revised January 27, 2004

 

Thomas H. Glanzmann

 

Re: Employment Termination and General Release Agreement

 

Dear Thomas:

 

This letter confirms the agreement reviewed and approved by the Compensation
Committee of the Baxter International Inc. Board of Directors, concerning the
termination of your employment with Baxter Healthcare Corporation and its
affiliates (“Baxter” or the “Company”). We have agreed to the following
provisions as a final and complete resolution of all matters, whether now known
or unknown, arising out of your employment, and termination of employment, with
the Company.

 

On or about February 24, 2004, you will resign from your role as an Executive
Officer of Baxter. You will resign your employment with the Company effective
June 30, 2004 (“Termination Date”).

 

Between now and your Termination Date, you are expected to transition your
responsibilities in a professional manner, and to complete any project or other
work assigned or outstanding that arises in the normal course of business during
that time period.

 

Following your Termination Date, the Company shall pay you the lump sum of
$380,000.00 in recognition of your years of service to the Company, and as
consideration for this Agreement. This lump sum amount will be paid to you in
U.S. dollars.



--------------------------------------------------------------------------------

In addition to the foregoing consideration, the Company will pay the costs
associated with tax preparation for tax years 2003 and 2004. As further
consideration for this agreement, the Company will pay the costs associated with
the physical movement of your household goods and the expenses of travel for you
and your family from Southern California to the European location of your
choice. The Company will also provide you with up to twelve (12) months of
executive outplacement assistance.

 

All amounts payable to you are expressed as amounts prior to payment or
withholding of any taxes. As a result, all amounts payable to you will be
reported to appropriate governmental agencies as taxable income to the extent
required, and appropriate withholding will be made. The Company will not
gross-up the amounts or otherwise reimburse you for the taxes you pay relating
to such amounts.

 

Following your resignation as an Executive Officer of Baxter, you will become
eligible for the Limited Loan Extension offered to non-officer participants in
July 2003 under the 1999 Shared Investment Plan (hereinafter referred to as the
“SIP”). The Company will complete all processes necessary to enable Bank One, or
its successor, to process your application for the SIP Limited Loan Extension
should you choose to apply after your resignation as an Executive Officer during
the remaining term of your employment with the Company.

 

Baxter agrees to indemnify you from any liability incurred as a result of your
employment as Senior Vice President and President of Baxter’s BioScience
division to the fullest extent permitted under Article Nine of Baxter’s
Certificate of Incorporation, as amended, and the General Corporation Law of
Delaware.

 

You acknowledge the following regarding your benefits:

 

  • You will be paid for your earned and unused vacation time in a lump sum
after your Termination Date.

 

  • You will be receiving information from the Baxter Employee Benefits Center
(“BEBC”) (telephone number 1-800-254-3780) regarding your ability to continue

 

2



--------------------------------------------------------------------------------

your medical benefits.

 

  • Your participation, if any, in the Company’s Employee Stock Purchase Plan
will cease on your Termination Date. For information, contact the Baxter
Benefits Line at 1-800-254-3780.

 

  • Your vested, accrued benefits, if any, under the International Retirement
Plan, the U.S. Pension Plan, the Incentive Investment Plan, and any other
applicable benefit plans and policies will be administered in accordance with
the terms and conditions of their respective provisions.

 

  • Your stock options, if any, will be allowed to vest or forfeit according to
their terms and based on your Termination Date. Contact the Baxter Benefits Line
at 1-800-254-3780 for further information.

 

  • To preserve your rights and/or to make various elections under the Company’s
Flexible Benefits Program and Pension Plan, you must complete the forms sent to
you by the BEBC. To make elections under the Incentive Investment Plan, you must
call the Baxter Benefits Line at 1-800-254-3780.

 

You acknowledge that the additional benefits provided in this Agreement exceed
the benefits you would normally receive, and that those extra benefits are
provided by the Company in exchange for your signing this Agreement.

 

The Company may terminate its payments to you under this Agreement if you fail
to comply with any of your obligations under this Agreement.

 

In exchange for the benefits under this Agreement, you waive and release any and
all claims (whether known or unknown) against the Company that arose out of or
relate to your employment with the Company and/or your termination of employment
with the Company. By example, you release and waive your right to file or
participate as a class member in any claims or lawsuits (whether or not you now
know of the basis for the claims or lawsuits) with federal or

 

3



--------------------------------------------------------------------------------

state agencies or courts against the Company and its employee benefit plans,
including their present and former directors, officers, employees, agents,
representatives, successors and fiduciaries. By further example, this waiver and
release includes, but is not limited to, any and all claims of unlawful
discrimination with regard to age, race, sex, color, religion, national origin
and disability under Title VII of the Civil Rights Acts, as amended, the Age
Discrimination in Employment Act, as amended, the Americans With Disabilities
Act, as amended, or any other federal or state laws or statutes, all claims for
wrongful employment termination or breach of contract and any other claim
whatsoever, including, but not limited to, claims relating to public policy or
tort claims, retaliatory discharge claims, defamation claims, intentional
infliction of emotional distress claims, invasion of privacy claims, personal
injury claims, claims for back pay, claims for compensatory and/or punitive
damages, claims for costs and/or attorneys’ fees, claims relating to legal
restrictions on the Company’s right to terminate employees or pursuant to any
other claims whatsoever, arising out of or relating to your employment with
and/or separation of employment from the Company and/or any other occurrence to
the date of this Agreement. You also release any rights or claims you may have
under any non-U.S. employment contract(s) you may have been a party to during
your employment with the Company. This waiver and release also apply to your
heirs, assigns, executors and administrators. This waiver and release do not
waive rights or claims that may arise after the date this Agreement is signed.

 

In addition, you waive any and all rights that you may have under the provisions
of Section 1542 of the California Civil Code, or any similar statute of the
United States or any state or territory of the United States, relating to the
subject matter of this Agreement. Section 1542 provides as follows:

 

A general release does not extend to claims that the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which,
if known by him/her, must have materially affected his/her settlement with the
debtor.

 

You agree that you will not seek, nor shall you accept employment with the
Company.

 

During your employment with the Company, you have had access to confidential and
proprietary information. The Company maintains a proprietary interest in all
such confidential data. Accordingly, you agree that you will not use or disclose
to any entity or person, either directly or

 

4



--------------------------------------------------------------------------------

indirectly, this confidential information. For purposes of this Agreement,
confidential information means information relating to the present or planned
business of the Company which has not been released publicly by authorized
representatives of the Company. Confidential information may include, for
example and without limitation, trade secrets, inventions, know-how and
products, customer, patient, supplier and competitor information, sales,
pricing, cost, and financial data, research, development, marketing and sales
programs and strategies, manufacturing, marketing and service techniques,
processes and practices, and regulatory strategies, and also includes all
information received by the Company under an obligation of confidentiality to a
third party.

 

As further consideration for this Agreement, you agree that you will not render
services, directly or indirectly, for a period of one (1) year after termination
of your employment with Baxter, to Bayer Biologics, CSL, Aventis Biologics,
Grifols, Octopharma, Wyeth Biologics, The American Red Cross (ARC), Fresenius,
Gambro, Abbott or to any business venture of your own. You further acknowledge
that rendering such services would potentially involve the disclosure or use of
confidential information or trade secrets.

 

You agree that you will not voluntarily assist any person in bringing or
pursuing legal action against Baxter, its agents, successors, representatives,
employees and related and/or affiliated companies, based on events occurring
prior to the date of this Agreement.

 

You further agree: (a) not to disparage the Company, its employees or products;
(b) not to engage in actions contrary to the interests of the Company; (c) not
to disclose or allow disclosure of any provisions of this Agreement except to
your spouse or domestic partner, attorney and/or financial advisor, and except
as disclosure may otherwise be required by law; (d) to conduct the transition
period between the date of this Agreement and the Termination Date in a
constructive and positive manner, and (e) to return to the Company, on or before
your Termination Date, all Company property, including proprietary information
and that this is a condition precedent to you receiving the additional benefits
provided to you under this Agreement.

 

5



--------------------------------------------------------------------------------

You understand, acknowledge and agree that:

 

  A. You have been given at least twenty-one (21) days within which to consider
this Agreement before executing it.

 

  B. You have carefully read and fully understand all of the provisions in this
Agreement.

 

  C. You are, through this Agreement, releasing Baxter, its directors, officers,
employees, agents, representatives, successors, benefit plans, fiduciaries and
related and/or affiliated companies from any and all claims you may have.

 

  D. You knowingly and voluntarily agree to all of the terms set forth in this
Agreement.

 

  E. You knowingly and voluntarily intend to be legally bound by this Agreement.

 

  F. You were advised and hereby are advised in writing to consider the terms of
this Agreement. You have the right to consult with an attorney of your choice,
at your expense, prior to executing this Agreement.

 

  G. You have a full seven (7) days following your execution of this Agreement
to revoke this Agreement by delivering a written notice of revocation to your HR
department. You have been and hereby are advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired.

 

  H. You understand that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. Sec. 621, et seq.) that may arise after the
date this agreement is executed are not waived.

 

You agree and acknowledge that no promises have been made which are not included
in this Agreement and that this Agreement contains the entire understanding
between you and the Company. You acknowledge that the terms of this Agreement
are contractually binding. If any

 

6



--------------------------------------------------------------------------------

portion of this Agreement is declared invalid or unenforceable, the remaining
portions of this Agreement will continue in force. Any amendments to this
Agreement must be in writing and signed by all parties to the Agreement.

 

By the actions and obligations set forth above, Baxter admits no wrongdoing or
liability. Further, this Agreement and termination of your employment do not in
any way suggest any violation of law or Company policy relating to you, but
instead reflect a mutually agreed upon transition for both parties.

 

If you agree to the terms outlined in this Agreement, then please sign two
copies and return one of them to me by February 25, 2004. Otherwise, I will
assume that you rejected this Agreement.

 

Sincerely,

/s/    Harry M. Kraemer

--------------------------------------------------------------------------------

Harry M. Kraemer

Chairman & Chief Executive Officer

Baxter International Inc.

 

 

ACCEPTED AND AGREED:

/s/    Thomas H. Glanzmann

--------------------------------------------------------------------------------

(Signature)

/s/    T.H. Glanzmann

--------------------------------------------------------------------------------

(Print Name)

January 30, 2004

--------------------------------------------------------------------------------

(Date)

 

7